
	
		II
		110th CONGRESS
		1st Session
		S. 2415
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2007
			Mr. Reid (for
			 Mrs. Clinton) introduced the following bill;
			 which was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To require the President and the Office of the Global
		  AIDS Coordinator to establish a comprehensive and integrated HIV prevention
		  strategy to address the vulnerabilities of women and girls in countries for
		  which the United States provides assistance to combat HIV/AIDS, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protection Against Transmission of HIV
			 for Women and Youth Act of 2007.
		2.FindingsCongress finds the following:
			(1)The United Nations
			 Joint Program on AIDS (referred to in this Act as UNAIDS)
			 estimates that more than 33,000,000 people were infected with HIV/AIDS at the
			 end of 2007, the vast majority of whom are living in the developing
			 world.
			(2)According to the
			 World Health Organization, unprotected heterosexual sex is a major factor in
			 the spread of HIV infections worldwide.
			(3)According to
			 UNAIDS, women and adolescent girls account for about 50 percent of all HIV
			 infections worldwide. In sub-Saharan Africa, women and girls make up about 60
			 percent of all infections and 76 percent of infections among those who are
			 between 15 and 24 years of age.
			(4)Women and girls
			 are biologically, socially, and economically more vulnerable to HIV infection.
			 Gender disparities in the rate of HIV infection are the result of a number of
			 factors, including—
				(A)cross generational
			 sex with older men who are more likely to be infected with HIV, a lack of
			 choice regarding when and whom to marry, leading to early marriages and high
			 rates of child marriages with older men, and the fact, according to UNICEF,
			 that about 42 percent of all adolescent females in Africa and about 48 percent
			 of adolescent females in South Asia are married by age 18;
				(B)high rates of
			 infection within marriage because married girls are more likely to have
			 unprotected sex and have far more frequent sex than their unmarried peers,
			 indicating that marriage cannot be considered a protective factor against HIV
			 infection;
				(C)an inability to
			 negotiate safe sex in marriage or with regular partners, the fact that married
			 women and married and unmarried adolescent females often are unable to
			 negotiate the frequency and timing of sexual intercourse, ensure their
			 partner’s faithfulness, or insist on condom use, and the fact that women often
			 run the risk of being infected by husbands or male partners in societies in
			 which it is common or accepted for men to have more than 1 partner;
				(D)social and
			 economic inequalities based largely on gender which limit access for women and
			 girls to education and employment opportunities and which prevent them from
			 asserting their inheritance and property rights, including, for many women, a
			 lack of independent economic means sustains their fear of abandonment,
			 eviction, or ostracism from their homes and communities, and can leave many
			 more of them trapped within relationships where they are vulnerable to HIV
			 infection;
				(E)a lack of
			 educational opportunities for women and girls, since access to education is
			 linked to delayed intercourse, increased age-at-marriage, delayed childbearing,
			 increased child survival, improved nutrition, and reduced risk of HIV
			 infection, among other positive outcomes;
				(F)high rates of
			 gender-based violence, rape, and sexual coercion within and outside of
			 marriage, including, according to the World Health Organization, between
			 1/6 and 3/4 of women in various
			 countries and settings have experienced some form of physical or sexual
			 violence since age 15;
				(G)fear of domestic
			 violence and the continuing stigma and discrimination associated with HIV/AIDS
			 prevents many women from accessing information about HIV/AIDS, getting tested,
			 disclosing their HIV status, accessing services to prevent mother-to-child
			 transmission, or receiving treatment and counseling even when they already know
			 they have been infected with HIV;
				(H)an increase in
			 commercial sex for survival, due to pervasive poverty, social dislocation, war
			 and internal conflicts, and other factors, including, according to UNAIDS, the
			 vulnerability of sex workers to HIV infection is heightened by stigmatization
			 and marginalization, limited economic options, limited access to health,
			 social, and legal services, limited access to information and prevention means,
			 gender-related differences and inequalities, sexual exploitation and
			 trafficking, harmful or nonprotective legislation and policies, and exposure to
			 risks associated with commercial sex such as violence, substance use, and
			 increased mobility;
				(I)lack of access to
			 basic HIV prevention information, education, and services, and lack of
			 coordination with existing reproductive health services to reduce stigma and
			 maximize coverage;
				(J)lack of access to
			 currently available female-controlled HIV prevention methods, such as the
			 female condom, and lack of training on proper use of either male or female
			 condoms;
				(K)high rates of
			 other sexually transmitted infections, unintended pregnancy, and complications
			 during pregnancy and childbirth; and
				(L)an absence of
			 legal frameworks designed to protect the rights of women and girls and the lack
			 of accountable and effective enforcement of such frameworks, where they
			 exist.
				(5)Efforts to
			 increase women’s access to comprehensive prevention information and services,
			 address gender violence, increase women’s economic and social status, and
			 foster equitable partnerships between women and men are all central to reducing
			 the spread of HIV/AIDS worldwide and to enhancing the success of effective
			 treatment and care programs supported by the United States.
			(6)The comprehensive,
			 integrated, 5-year strategy to combat global HIV/AIDS submitted to Congress on
			 February 23, 2004 (as required by section 101 of the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25;
			 22 U.S.C.
			 7611)), does not adequately focus or provide sufficient details
			 on how the United States Government plans to address the factors that lead to
			 gender disparities in the rate of HIV infection in order to successfully
			 prevent HIV infection among both married and unmarried women and girls. The
			 March 2007 Institute of Medicine report, entitled PEPFAR Implementation:
			 Progress and Promise, affirms that additional programming is required
			 to address the factors that put women and girls at risk of contracting
			 HIV.
			3.Strategy to
			 prevent HIV infections among married and unmarried women and girls
			(a)Statement of
			 policyIn order to meet the stated goal of preventing 7,000,000
			 new HIV infections worldwide, as announced by President George W. Bush in his
			 address to Congress on January 28, 2003, it is the policy of the United States
			 to pursue a global HIV prevention strategy that emphasizes the immediate and
			 ongoing needs of married and unmarried women and girls and addresses the
			 factors that lead to gender disparities in the rate of HIV infection.
			(b)StrategyNot
			 later than 180 days after the date of the enactment of this Act, the President
			 shall formulate, submit to the appropriate congressional committees, and make
			 available to the public, a comprehensive, integrated, and culturally relevant
			 global HIV prevention strategy that addresses the vulnerabilities of married
			 and unmarried women and girls to HIV infection and seeks to reduce the factors
			 that lead to gender disparities in the rate of HIV infection. The strategy
			 shall encompass comprehensive health and HIV prevention education at the
			 individual and population level beyond the ABC model (Abstain, Be
			 faithful, use Condoms) as a means to reduce HIV infections and shall
			 include the following strategies:
				(1)Empowering women
			 and girls to avoid cross-generational sex and to decide when and whom to marry
			 in order to reduce the incidence of early- or child-marriage.
				(2)Dramatically
			 increasing access to currently available female-controlled prevention methods
			 and including investments in training to increase the effective and consistent
			 use of both male and female condoms.
				(3)Accelerating the
			 destigmatization of HIV/AIDS, as women are generally at a disadvantage in
			 combating stigma.
				(4)Addressing and
			 preventing the consequences of gender based violence and rape against women and
			 girls.
				(5)Promoting male
			 attitudes and behavior that respect the human rights of women and girls and
			 that support and foster gender equality.
				(6)Supporting the
			 development of micro-enterprise initiatives, job training programs, and other
			 such efforts to assist women in developing and retaining independent economic
			 means.
				(7)Supporting
			 expanded educational opportunities for women and girls.
				(8)Protecting the
			 property and inheritance rights of women.
				(9)Coordinating HIV
			 prevention information and education services and programs for all people,
			 including people living with HIV/AIDS, with existing health care services
			 targeted to women and girls, such as family planning, comprehensive
			 reproductive health services, and programs to reduce the transmission of HIV
			 between parents and children, and expanding the reach of such health
			 services.
				(10)Promoting gender
			 equality by supporting the development of civil society organizations focused
			 on the needs of women and utilizing such organizations that are already
			 empowering women and girls at the community level.
				(11)Encouraging the
			 creation and effective enforcement of legal frameworks that guarantee women
			 equal rights and equal protection under the law.
				(12)Encouraging the participation and
			 involvement of women in drafting, coordinating, and implementing the national
			 HIV/AIDS strategic plans of their countries.
				(13)Responding to
			 other economic and social factors that increase the vulnerability of women and
			 girls to HIV infection.
				(c)CoordinationIn
			 formulating and implementing the global HIV prevention strategy pursuant to
			 subsection (b), the President shall ensure that the United States coordinates
			 its overall HIV/AIDS policy and programs with the national governments of the
			 countries for which the United States provides assistance to combat HIV/AIDS
			 and with international organizations, other donor countries, and indigenous
			 organizations, including—
				(1)organizations
			 focused on or providing services to expanding and enforcing women’s rights,
			 improving women’s health, and expanding education for women and girls;
			 and
				(2)organizations
			 providing services to, and advocating on behalf of, individuals living with and
			 affected by HIV/AIDS.
				(d)GuidanceThe President shall—
				(1)provide clear guidance to field missions of
			 the United States Government in countries for which the United States provides
			 assistance to combat HIV/AIDS, based on the strategies specified under
			 subsection (b); and
				(2)submit the guidance described in paragraph
			 (1) to the appropriate congressional committees and make the guidance available
			 to the public.
				(e)Country
			 operational plansIn formulating and implementing the global HIV
			 prevention strategy required under subsection (b), the President, acting
			 through the Office of the Global AIDS Coordinator and field missions of the
			 Federal Government in countries for which the United States provides assistance
			 to combat HIV/AIDS, shall consult with appropriate local and national
			 organizations regarding the vulnerability of women and girls at risk of, or
			 living or affected by, HIV and AIDS as part of the development of country
			 operational plans.
			(f)Report
				(1)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter as part of
			 the annual report required under section 104A(e) of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2151b–2(e)), the President shall—
					(A)submit a report on the implementation of
			 this Act during the prior fiscal year to the appropriate congressional
			 committees; and
					(B)make the report described in paragraph (1)
			 available to the public.
					(2)ContentsThe report prepared under paragraph (1)
			 shall include—
					(A)a description of the prevention programs
			 designed to address the vulnerabilities to HIV/AIDS of married and unmarried
			 women and youth; and
					(B)a list of all nongovernmental organizations
			 in each country that receive assistance from the United States to carry out HIV
			 prevention activities, including the amount and the source of funding
			 received.
					4.Balancing funding
			 for HIV prevention methods
			(a)FindingsCongress
			 finds the following:
				(1)While effective
			 evidence-based and measurable strategies for delaying sexual debut are critical
			 components of comprehensive HIV prevention programs, current United States
			 funded HIV prevention programs based on the ABC model of Abstain, Be
			 faithful, use Condoms are too narrow in scope and do not respond to the
			 circumstances that put women and girls at risk of contracting HIV.
				(2)In
			 order to maximize the impact of United States foreign assistance to combat
			 HIV/AIDS, all sexually active persons in each country should be equipped with
			 all the skills and tools necessary to avoid infection, including information
			 and training on delay of sexual debut and the practice of safer sex, whether
			 sexual activity begins within or outside of marriage.
				(3)Under section
			 403(a) of the United States Leadership Against HIV/AIDS, Tuberculosis, and
			 Malaria Act of 2003 (Public Law 108–25;
			 22 U.S.C.
			 7673), 33 percent of all United States foreign assistance
			 provided for preventing the spread of HIV must be spent on
			 abstinence-until-marriage programs. Based on operational guidance to field
			 missions of the United States Government, in order to meet this requirement, 50
			 percent of all United States foreign assistance provided for preventing the
			 spread of HIV at the country level must be spent on prevention of sexual
			 transmission and 66 percent of all such funding for sexual transmission must be
			 spent on the Abstinence and Be faithful components of the ABC model.
				(4)A
			 recent report by the Government Accountability Office, entitled Global Health:
			 Spending Requirement Presents Challenges for Allocating Prevention Funding
			 under the President’s Emergency Plan for AIDS Relief (GAO–06–395, April 4,
			 2006) found the following:
					(A)Because it requires
			 country teams to segregate the Abstinence and Be faithful components of the ABC
			 model from funding for other prevention, the
			 abstinence-until-marriage spending requirement can undermine the team’s ability
			 to design and implement programs that integrate the components of the ABC
			 model, 1 of the guiding principles of the President’s Emergency Plan for AIDS
			 Relief sexual transmission prevention strategy. Eight of the 15 focus country
			 teams indicated that segregating the Abstinence and Be faithful components of
			 the ABC model from other prevention funding compromised the
			 integration of their programs. Examples of the problems they cited include the
			 following:
						(i)Segregating
			 program funding compromises the integration of ABC activities, especially for
			 at-risk groups that need comprehensive messages.
						(ii)Segregating
			 program funding limits some country teams’ ability to shift program focuses to
			 meet changing prevention needs.
						(B)A large majority
			 of the 20 country teams required to meet the abstinence-until-marriage spending
			 requirement or obtain exemptions reported that the requirement presented
			 challenges to their efforts to respond to local prevention needs. Seventeen of
			 these teams reported, either through documents submitted to the Office of the
			 Global AIDS Coordinator (referred to in this section as OGAC) or
			 through structured interviews, that meeting the spending requirement, including
			 OGAC’s 50 percent and 66 percent policies implementing it, challenged their
			 ability to develop interventions that are responsive to local epidemiology and
			 social norms.
					(C)Between September
			 2005 and January 2006, 10 of these teams submitted documents to OGAC requesting
			 exemption from the spending requirement as it was defined in OGAC’s August 2005
			 guidance. These documents highlight various challenges that the country teams
			 associated with meeting the spending requirement, including the
			 following:
						(i)Reduced spending
			 for Prevention of Mother to Child Transmission.
						(ii)Limited funding
			 to deliver appropriate prevention messaging to high-risk groups.
						(iii)Lack of
			 responsiveness to cultural and social norms.
						(iv)Cuts in medical
			 and blood safety activities.
						(v)Elimination of
			 care programs.
						(D)In addition, 7
			 teams that did not submit documents requesting exemption from the spending
			 requirement (they did not meet OGAC’s proposed criteria for requesting
			 exemptions) identified, in structured interviews, specific program constraints
			 related to meeting the abstinence-until-marriage spending requirement,
			 including the following:
						(i)Difficulty
			 reaching certain populations with comprehensive ABC messages.
						(ii)Limited or
			 reduced funding for programs targeted at high-risk groups.
						(iii)Reduced funding
			 for services to prevent mother to child transmission.
						(iv)Difficulty
			 funding programs for condom procurement and condom social marketing.
						(b)Statement of
			 PolicyIn carrying out the activities required by the United
			 States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003
			 (Public Law
			 108–25;
			 22 U.S.C. 7601 et
			 seq.) and the amendments made by that Act, it is the policy of
			 the United States—
				(1)to provide
			 flexibility to support the implementation of culturally relevant HIV prevention
			 programs that are carried out in accordance with the global HIV prevention
			 strategy established pursuant to section 3;
				(2)to ensure that
			 onerous requirements are not imposed with respect to how funds made available
			 for such programs can be obligated and expended; and
				(3)to prevent the
			 unnecessary reduction in funding for effective HIV programs in order to meet
			 any such onerous requirements.
				(c)Amendments to
			 funding provisions of the United States Leadership Against HIV/AIDS,
			 Tuberculosis, and Malaria Act of 2003
				(1)Sense of
			 CongressSection 402(b)(3) of the United States Leadership
			 Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C.
			 7672(b)(3)) is amended by striking , of which such
			 amount at least 33 percent should be expended for abstinence-until-marriage
			 programs.
				(2)Allocation of
			 fundsSection 403(a) of such Act (22 U.S.C. 7673(a)) is amended by
			 striking the second sentence.
				5.DefinitionsIn this Act:
			(1)AIDSThe
			 term AIDS means the acquired immune deficiency syndrome.
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate.
			(3)HIVThe
			 term HIV means the human immunodeficiency virus, the pathogen that
			 causes AIDS.
			(4)HIV/AIDSThe
			 term HIV/AIDS means, with respect to an individual, an individual
			 who is infected with HIV or living with AIDS.
			
